                                Exhibit
              Case 2:20-cv-00706-NBF      D -
                                     Document   0001
                                              3 Filed 05/19/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DIANOIA’S EATERY, LLC, d/b/a                      )
 DIANOIA’S AND PIZZERIA DAVIDE,                    )
                                                   )
 Plaintiff,                                        )
                                                   )
              v.                                   )
                                                   )    Civil Action No. 20-706
 MOTORISTS MUTUAL INSURANCE                        )
 COMPANY,                                          )
                                                   )
 Defendant.                                        )

                                     ORDER OF COURT

        AND NOW, this 19th day of May, 2020, upon consideration of the Notice of Removal

filed by Defendant Motorists Mutual Insurance Company, (Docket No. 1), and attachments

including Plaintiff Dianoia’s Eatery, LLC’s Complaint seeking a declaratory judgment of

coverage for business interruption losses sustained due to COVID-19 pandemic shut down orders

and an insurance policy between a different insurer (Chubb) and policyholder (Bowser

Automotive) than the instant litigants, which were initially filed by Plaintiff in the Court of

Common Pleas of Allegheny County, pursuant to which Defendant seeks removal pursuant to 28

U.S.C. §§ 1441(b) and 28 U.S.C. § 1332 based upon alleged diversity jurisdiction,

        IT IS HEREBY ORDERED that pursuant to 28 U.S.C. § 1447(c), this matter is

REMANDED to the Court of Common Pleas of Allegheny County, forthwith;

        IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED and

serve a certified copy of this Order on the Prothonotary for the Court of Common Pleas of

Allegheny County, forthwith.

        In so holding, the Court notes that “[f]ederal courts are courts of limited jurisdiction.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391




                                 Exhibit D - 0001
                            Exhibit
          Case 2:20-cv-00706-NBF      D -
                                 Document   0002
                                          3 Filed 05/19/20 Page 2 of 6



(1994). “They possess only that power authorized by Constitution or statute, which is not

expanded by judicial decree.” Id. (internal citations omitted). In every case, the Court has “an

independent obligation to determine whether subject-matter jurisdiction exists, even in the

absence of a challenge from any party.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514, 126 S.Ct.

1235, 163 L.Ed.2d 1097 (2006). When a party removes a case to federal court, the Court must

“evaluate whether that action could have been brought originally in federal court.” Home Depot

U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1748, 204 L. Ed. 2d 34 (2019), reh'g denied, No. 17-

1471, 2019 WL 3538074 (U.S. Aug. 5, 2019). The Court should remand the case “[i]f at any

time before final judgment it appears that the [Court] lacks subject matter jurisdiction.” 28

U.S.C. § 1447(c). Defendant, as the removing party asserting that the Court has jurisdiction over

this case, bears the burden of establishing same. Kokkonen, 511 U.S. at 377, 114 S.Ct. 1673.

        Having considered the matter, the Court finds that the instant removal is deficient under

the relevant removal statutes, necessitating a remand of this matter to state court for lack of

subject matter jurisdiction and the Court also alternatively declines to exercise subject matter

jurisdiction over this case under the Declaratory Judgment Act, (“DJA”), 28 U.S.C. § 2201(a).

       Since this case is being removed on the basis of diversity jurisdiction, it is Defendant’s

initial burden to demonstrate that the parties are completely diverse and that the amount in

controversy is in excess of the jurisdictional threshold of $75,000. See 28 U.S.C. § 1332(a).

Here, the Court does not contest that the claim exceeds the jurisdictional amount but as to

complete diversity of the parties, since Plaintiff is a limited liability company (“LLC”), the

traditional corporate citizenship test articulated by Defendant in the Notice of Removal of the

state of incorporation of the business (Pennsylvania) and its principal place of business

(Pennsylvania) is not utilized. See e.g., Zambelli Fireworks Manufacturing Co., Inc. v. Wood,




                                Exhibit D - 0002
                             Exhibit
           Case 2:20-cv-00706-NBF      D -
                                  Document   0003
                                           3 Filed 05/19/20 Page 3 of 6



592 F.3d 412, 420 (3d Cir. 2010) (limited liability companies are treated like partnerships and

other unincorporated associations for diversity purposes); Johnson v. SmithKline Beecham Corp.,

724 F.3d 337, 348 (3d Cir. 2013) (the principal place of business of an LLC is irrelevant to

determining diversity of citizenship). Rather, to establish that the parties are completely diverse,

Defendant must conduct a reasonable investigation to determine the citizenship of the LLC’s

members and at least aver that none of its members share its own Ohio citizenship. See Lincoln

Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105-07 (3d Cir. 2015) (a plaintiff must conduct a

reasonable inquiry into the facts relating to the citizenship of an opposing unincorporated

association and assert, at a minimum, that none of the unincorporated association’s members are

citizens of the plaintiff’s state of citizenship). It is not enough for Defendant to rely upon

Plaintiff’s allegation that it is a “corporation” in the Complaint because: (1) Plaintiff is identified

as an LLC, necessitating further inquiry; (2) Plaintiff attached the wrong insurance policy to the

Complaint filed in state court, suggesting the reference to it being a corporation is a mere

typographical error; and (3) removal statutes are “strictly construed, requiring remand if any

doubt exists over whether remand was proper.” Carlyle Inv. Management LLC v. Moonmouth

Co. SA, 779 F.3d 214, 218 (3d Cir. 2015) (citing Abels v. State Farm Fire & Cas. Co., 770 F.2d

26, 29 (3d Cir. 1985)). Therefore, as this Court has doubts as to whether complete diversity of

the parties exists, this matter will be remanded for lack of subject matter jurisdiction.

       However, even if this Court had diversity jurisdiction over this case, it would decline to

exercise same pursuant to the discretionary authority provided to it under the DJA, which

expressly provides that courts “may declare the rights and other legal relations of any interested

party seeking such declaration.” 28 U.S.C. § 2201(a) (emphasis added). Although this case was

“originally brought in state court under Pennsylvania law, the question of whether to exercise




                                  Exhibit D - 0003
                            Exhibit
          Case 2:20-cv-00706-NBF      D -
                                 Document   0004
                                          3 Filed 05/19/20 Page 4 of 6



federal jurisdiction to adjudicate the controversy [becomes] a procedural issue under federal

law.” Reifer v. Westport Ins. Corp., 751 F.3d 129, 134 n.4 (3d Cir. 2014) (citations omitted).

This Court may decline to exercise jurisdiction under the DJA in situations such as this case

when there is not a parallel state action after weighing factors set forth by the Third Circuit

“bearing on the usefulness of the declaratory judgment remedy.” Kelly v. Maxum Specialty Ins.

Group, 868 F.3d 274, 282 (3d Cir. 2017). The Court of Appeals has held that the following

factors should be considered, to the extent they are relevant:

                1) the likelihood that a federal court declaration will resolve the
               uncertainty of obligation which gave rise to the controversy;

               2) the convenience of the parties;

               3) the public interest in settlement of the uncertainty of obligation;

               4) the availability and relative convenience of other remedies;

               5) a general policy of restraint when the same issues are pending in
               state court;

               6) avoidance of duplicative litigation;

               7) prevention of the use of the declaratory action as a method of
               procedural fencing or as a means to provide another forum in a
               race for res judicata; and

               8) in the insurance context, an inherent conflict of interest between
               an insurers' duty to defend in a state court and its attempt to
               characterize that suit in federal court as falling within the scope of
               a policy exclusion.

Reifer, 751 F.3d at 146. The Court of Appeals continued:

               [w]here state law is uncertain or undetermined, the proper
               relationship between federal and state courts requires district courts
               to “step back” and be “particularly reluctant” to exercise DJA
               jurisdiction. [State Auto Ins. Cos. v. Summy, 234 F.3d 131, 135-36
               (3d Cir. 2000)] (“[T]he state's interest in resolving its own law
               must not be given short shrift simply because one party or, indeed,
               both parties, perceive some advantage in the federal forum.”). The




                                 Exhibit D - 0004
                             Exhibit
           Case 2:20-cv-00706-NBF      D -
                                  Document   0005
                                           3 Filed 05/19/20 Page 5 of 6



                fact that district courts are limited to predicting—rather than
                establishing—state law requires “serious consideration” and is
                “especially important in insurance coverage cases.” Id. at 135.

Reifer, 751 F.3d at 148.      Further, “it is counterproductive for a district court to entertain

jurisdiction over a declaratory judgment action that implicates unsettled questions of state law.”

Summy, 234 F.3d at 135.

        This Court has carefully considered each of the factors outlined above and concludes that

Plaintiff’s Complaint raises novel insurance coverage issues under Pennsylvania law which are

best reserved for the state court to resolve in the first instance. See e.g., Reifer, 751 F.3d at 148;

Summy, 234 F.3d at 135. While legal commentators predict a high volume of these types of

insurance coverage cases to be brought by policyholders and insurance companies, there is not

yet a body of caselaw developed by Pennsylvania courts on these issues due to the relative

recency of the COVID-19 pandemic. In fact, the Supreme Court of Pennsylvania denied a

King’s Bench petition last week seeking to consolidate all COVID-19 business interruption

litigation before the Supreme Court of Pennsylvania, leaving such cases to be decided by state

trial courts.   See Joseph Tambellini, Inc. d/b/a Joseph Tambellini Restaurant v. Erie Ins.

Exchange, No. 52 WM 2020 (Pa. May 14, 2020). Therefore, “serious consideration” must be

given to the facts that any declaration issued by this Court as to the parties’ rights under the

insurance policy would be merely predicting how Pennsylvania courts would decide these novel

issues arising from the COVID-19 pandemic, a matter of great public concern, with little

persuasive authority from state courts on these issues. Reifer, 751 F.3d at 148. Hence, the first,

third, fourth and fifth factors strongly weigh in favor of remanding this matter to state court and

clearly outweigh the lone factor in Defendant’s favor, i.e., the second factor related to its

preference to litigate in this federal forum.




                                  Exhibit D - 0005
                            Exhibit
          Case 2:20-cv-00706-NBF      D -
                                 Document   0006
                                          3 Filed 05/19/20 Page 6 of 6



       For all of these reasons, this matter is hereby remanded to the Court of Common Pleas of

Allegheny County.



                                                   s/Nora Barry Fischer
                                                   Nora Barry Fischer
                                                   Senior U.S. District Judge


cc/ecf: All counsel of record.




                                 Exhibit D - 0006
